—In a proceeding pursuant to Family Court Act article 5, the Commissioner of Social Services on behalf of Nicole Lewis, appeals, as limited by the brief, from so much of an order of the Family Court, Dutchess County (For-man, J.), entered October 18, 2000, as, upon vacating an order of filiation and temporary order of support (one paper) of the same court (Pagones, J.), entered August 27, 1998, and an order of support of the same court (Kaufman, H.E.), entered December 8, 1998, both entered upon the petitioner’s default in appearing in a prior proceeding, granted that branch of the petition which was to reimburse the petitioner for his child support payments.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Family Court that the petitioner should be reimbursed for child support payments deducted from his *643salary pursuant to an order of filiation and temporary order of support and an order of support, both of which have been vacated, based on the conclusive evidence that he is not the child’s biological father (see, Hamza v Hamza, 268 AD2d 459). O’Brien, J. P., Luciano, Schmidt and Adams, JJ., concur.